                                                                      Case 2:15-ap-01679-RK              Doc 557 Filed 04/03/19 Entered 04/03/19 16:37:16     Desc
                                                                                                          Main Document    Page 1 of 12


                                                                        1 Victor A. Sahn (CA Bar No. 97299)
                                                                           vsahn@sulmeyerlaw.com
                                                                        2 David J. Richardson (CA Bar No. 168592)
                                                                           drichardson@sulmeyerlaw.com
                                                                        3 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        4 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                        5 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        6
                                                                          Carolyn A. Dye (CA Bar No. 97527)
                                                                        7 Law Offices of Carolyn A. Dye
                                                                          3435 Wilshire Blvd., Suite 990
                                                                        8 Los Angeles, CA 90010
                                                                          Telephone: 213.368.5000
                                                                        9 Facsimile: 213.368.5009

                                                                       10 Attorneys for Sam S. Leslie, Plan Agent
  A Professional Corporation




                                                                       11                                  UNITED STATES BANKRUPTCY COURT
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

                                                                       13 In re                                               Case No. 2:13-bk-14135-RK

                                                                       14 ART & ARCHITECTURE BOOKS OF THE                     Chapter 11
                                                                          21st CENTURY,
SulmeyerKupetz,




                                                                       15                                                     Adv No. 2:15-ap-01679-RK
                                                                                     Debtors.
                                                                       16                                                     Consolidated with Adv. No. 2:14-ap-01771-
                                                                                                                              RK and Adv. No. 2:15-ap-01680-RK
                                                                       17 SAM LESLIE, PLAN AGENT FOR ART &
                                                                          ARCHITECTURE BOOKS OF THE 21st                      ANSWER TO DOUGLAS CHRISMAS'
                                                                       18 CENTURY,                                            COUNTER-COMPLAINT AGAINST ART
                                                                                                                              & ARCHITECTURE BOOKS OF THE
                                                                       19                     Plaintiff,                      21ST CENTURY
                                                                                        vs.
                                                                       20
                                                                          ACE GALLERY NEW YORK
                                                                       21 CORPORATION, a California corporation; et al

                                                                       22                     Defendants.
                                                                       23
                                                                          AND RELATED COUNTERCLAIMS AND
                                                                       24 CROSSCLAIMS

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            2666242v2
                                                                      Case 2:15-ap-01679-RK            Doc 557 Filed 04/03/19 Entered 04/03/19 16:37:16                 Desc
                                                                                                        Main Document    Page 2 of 12


                                                                        1               Pursuant to Federal Rule of Civil Procedure 8(b)(3), made applicable to the instant

                                                                        2 adversary proceeding through Federal Rule of Bankruptcy Procedure 7008, counter-defendant Art

                                                                        3 & Architecture Books of the 21st Century (the "Debtor"), by and through Plaintiff and cross-

                                                                        4 defendant Sam S. Leslie, Plan Agent for the Debtor (the "Plan Agent"), hereby answers the

                                                                        5 Counter-Complaint Against Art & Architecture Books of the 21st Century ("Counter-Complaint")

                                                                        6 filed by defendant and counter-complainant Mr. Douglas Chrismas ("Counter-Complainant"), by

                                                                        7 denying each and every allegation (either for lack of information or because such allegations are

                                                                        8 untrue), except as expressly admitted below:

                                                                        9                                        JURISDICTION AND VENUE

                                                                       10               1.     The Debtor denies the allegations in paragraphs 1 and 2.
  A Professional Corporation




                                                                       11                                                   PARTIES
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12               2.     Answering paragraphs 3, the Debtor admits those allegations that are properly
                                                                       13 subject to judicial notice and denies the balance.

                                                                       14                                               BACKGROUND
SulmeyerKupetz,




                                                                       15               3.     Answering paragraphs 5, 6, 7, and 8, the allegations state matters that are within the
                                                                       16 exclusive knowledge of Counter-Complainant. The Debtor is without knowledge that would

                                                                       17 permit him to admit or deny these allegations, and therefore, the Debtor denies the allegations.

                                                                       18               4.     Answering paragraph 9, the Debtor admits those allegations that are properly
                                                                       19 subject to judicial notice and denies the balance.

                                                                       20               5.     Answering paragraph 10, the Debtor admits those allegations that are properly
                                                                       21 subject to judicial notice and denies the balance.

                                                                       22               6.     Answering paragraph 11, the allegations of the paragraph appear to be simply a
                                                                       23 statement of a defined term that does not require any admission or denial. To whatever extent, if

                                                                       24 any, a response is required, the Debtor denies such allegations.

                                                                       25               7.     Answering paragraphs 12, 13 and 14, the allegations stated in these paragraphs
                                                                       26 state legal conclusions that do not require a response in this pleading. To whatever extent, if any,

                                                                       27 a response is required, the Debtor denies such allegations.

                                                                       28               8.     Answering paragraph 15, the Debtor admits that in or about October 2017, it sold


                                                                            2666242v2                                            2
                                                                      Case 2:15-ap-01679-RK           Doc 557 Filed 04/03/19 Entered 04/03/19 16:37:16                Desc
                                                                                                       Main Document    Page 3 of 12


                                                                        1 three John McCracken drawings to Mr. and Mrs. Freybe, in Vancouver, Canada, that the sale was

                                                                        2 consummated, and that a label on the wrapping included the name "Douglas Chrismas." The

                                                                        3 Debtor admits that Drew Hammond is a former employee. The Debtor denies that it had any

                                                                        4 information available to it at the time of the sale that would have indicated that the reference to

                                                                        5 "Douglas Chrismas" meant that the work was his personal property, nor any information that such

                                                                        6 artworks were anything other than an asset of the Debtor's estate. The Debtor lacks information at

                                                                        7 this time that would permit it to admit or deny the remaining allegations in this paragraph, and on

                                                                        8 that basis denies the remaining allegations.

                                                                        9                                         FIRST COUNTERCLAIM

                                                                       10               9.    Answering paragraphs 16, 17, 18, 19, 20, 21, and 22, the allegations stated in these
  A Professional Corporation




                                                                       11 paragraphs state legal conclusions that do not require admission or denial by the Debtor. To
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 whatever extent, if any, a response is required, the Debtor denies such allegations.

                                                                       13                                       SECOND COUNTERCLAIM
                                                                       14               10.   Answering paragraphs 23, 24, 25, 26, 27, 28, and 29, this Counterclaim has been
SulmeyerKupetz,




                                                                       15 dismissed with prejudice pursuant to the Court's Order of March 20, 2019, and does not require an

                                                                       16 answer. Further, the allegations stated in these paragraphs state legal conclusions that do not

                                                                       17 require admission or denial by the Debtor. To whatever extent, if any, a response is required, the

                                                                       18 Debtor denies such allegations.

                                                                       19                                        THIRD COUNTERCLAIM
                                                                       20               11.   Answering paragraphs 30, 31, 32, 33, 34, and 35, the allegations stated in these
                                                                       21 paragraphs state legal conclusions that do not require admission or denial by the Debtor. Further,

                                                                       22 to the extent these allegations pertain to Ace Museum, such allegations have been dismissed with

                                                                       23 prejudice pursuant to the Court's Order of March 20, 2019, and do not require an answer. To the

                                                                       24 extent that Counter-Complainant alleges in paragraph 33 that he has made certain demands upon

                                                                       25 the Debtor, the Debtor admits that it has received correspondence from counsel to Counter-

                                                                       26 Complainant taking such positions. Except as admitted herein, and to whatever extent, if any, a

                                                                       27 further admission or denial is required in response to these allegations, the Debtor denies such

                                                                       28 allegations.


                                                                            2666242v2                                           3
                                                                      Case 2:15-ap-01679-RK           Doc 557 Filed 04/03/19 Entered 04/03/19 16:37:16                Desc
                                                                                                       Main Document    Page 4 of 12


                                                                        1               12.   Answering paragraph 36, these allegations have been dismissed with prejudice

                                                                        2 pursuant to the Court's Order of March 20, 2019, and do not require an answer. Further, the

                                                                        3 allegations stated in these paragraphs state legal conclusions that do not require admission or

                                                                        4 denial by the Debtor. To whatever extent, if any, a response is required, the Debtor denies such

                                                                        5 allegations.

                                                                        6               13.   Answering paragraph 37, the allegations stated in these paragraphs state legal

                                                                        7 conclusions that do not require admission or denial by the Debtor. To whatever extent, if any, a

                                                                        8 response is required, the Debtor denies such allegations.

                                                                        9                                       FOURTH COUNTERCLAIM

                                                                       10               14.   Answering paragraphs 38, 39, 40, and 41, the allegations stated in these paragraphs
  A Professional Corporation




                                                                       11 state legal conclusions that do not require admission or denial by the Debtor. Further, to the extent
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 these allegations pertain to Ace Museum, such allegations have been dismissed with prejudice

                                                                       13 pursuant to the Court's Order of March 20, 2019, and do not require an answer. To the extent that

                                                                       14 Counter-Complainant alleges in paragraph 40 that he has made certain demands upon the Debtor,
SulmeyerKupetz,




                                                                       15 the Debtor admits that he has received correspondence from counsel to Counter-Complainant

                                                                       16 taking such positions. Except as admitted herein, and to whatever extent, if any, a further

                                                                       17 admission or denial is required in response to these allegations, the Debtor denies such allegations.

                                                                       18                                         FIFTH COUNTERCLAIM
                                                                       19               15.   Answering paragraphs 42, 43, and 44, the allegations stated in these paragraphs
                                                                       20 state legal conclusions that do not require admission or denial by the Debtor. Further, to the extent

                                                                       21 these allegations pertain to Ace Museum, such allegations have been dismissed with prejudice

                                                                       22 pursuant to the Court's Order of March 20, 2019, and do not require an answer. To whatever

                                                                       23 extent, if any, a further admission or denial is required in response to these allegations, the Debtor

                                                                       24 denies such allegations.

                                                                       25                                          PRAYER FOR RELIEF
                                                                       26               16.   Answering paragraphs 1, 2, 3, 4, 5, 6, 7, 8 and 9, the Debtor denies these
                                                                       27 paragraphs.

                                                                       28


                                                                            2666242v2                                           4
                                                                      Case 2:15-ap-01679-RK           Doc 557 Filed 04/03/19 Entered 04/03/19 16:37:16                 Desc
                                                                                                       Main Document    Page 5 of 12


                                                                        1                                           SCHEDULES 1 AND 2

                                                                        2               17.   Answering paragraphs 1 through 20 of Schedule 1 and paragraphs 1 through 2 of

                                                                        3 Schedule 2, the Debtor denies these paragraphs.

                                                                        4                                    FIRST AFFIRMATIVE DEFENSE

                                                                        5                                          (Failure to State a Claim)

                                                                        6               18.   Counter-Complainant fails to allege sufficient facts to state any cause of action for

                                                                        7 which relief can be granted.

                                                                        8                                   SECOND AFFIRMATIVE DEFENSE

                                                                        9                                                   (Laches)

                                                                       10               19.   Counter-Complainant waited an unreasonably long time to assert the claims, and
  A Professional Corporation




                                                                       11 the Debtor's ability to defend this lawsuit has been severely prejudiced.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                    THIRD AFFIRMATIVE DEFENSE

                                                                       13                                       (Failure to Mitigate Damages)
                                                                       14               20.   Counter-Complainant has failed to take reasonable steps to reduce or minimize the
SulmeyerKupetz,




                                                                       15 damages experienced.

                                                                       16                                   FOURTH AFFIRMATIVE DEFENSE
                                                                       17                                                   (Waiver)
                                                                       18               21.   Counter-Complainant has waived any and all claims, rights, and demands made by
                                                                       19 Counter-Complainant.

                                                                       20                                    FIFTH AFFIRMATIVE DEFENSE
                                                                       21                                                   (Release)
                                                                       22               22.   Counter-Complainant expressly, impliedly, or equitably released the Debtor from
                                                                       23 any liability arising under the alleged acts or omissions of the Debtor which form the basis of the

                                                                       24 claims.

                                                                       25                                    SIXTH AFFIRMATIVE DEFENSE
                                                                       26                                             (Unjust Enrichment)
                                                                       27               23.   Counter-Complainant would be unjustly enriched if allowed to recover on the
                                                                       28 claims since it seeks payment from proceeds to which it is not entitled.


                                                                            2666242v2                                           5
                                                                      Case 2:15-ap-01679-RK           Doc 557 Filed 04/03/19 Entered 04/03/19 16:37:16                Desc
                                                                                                       Main Document    Page 6 of 12


                                                                        1                                  SEVENTH AFFIRMATIVE DEFENSE

                                                                        2                                             (Lack of Standing)

                                                                        3               24.   Counter-Complainant does not have standing to allege the claims.

                                                                        4                                   EIGHTH AFFIRMATIVE DEFENSE

                                                                        5                                              (Unclean Hands)

                                                                        6               25.   Counter-Complainant is precluded from any recovery against the Debtor because

                                                                        7 Counter-Complainant comes into this action with unclean hands and any alleged damages incurred

                                                                        8 by him are a result of its wrongful acts and omissions to act.

                                                                        9                                    NINTH AFFIRMATIVE DEFENSE

                                                                       10                                                  (Consent)
  A Professional Corporation




                                                                       11               26.   Counter-Complainant consented, fully and voluntarily, to the alleged acts or
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 omissions of the Debtor which form the basis for the claims.

                                                                       13                                    TENTH AFFIRMATIVE DEFENSE
                                                                       14                                                (Ratification)
SulmeyerKupetz,




                                                                       15               27.   Counter-Complainant, through its acts or deeds, ratified the alleged acts or
                                                                       16 omissions of the Debtor which form the basis for the claims.

                                                                       17                                 ELEVENTH AFFIRMATIVE DEFENSE
                                                                       18                                                  (Estoppel)
                                                                       19               28.   The claims are barred by the doctrine of estoppel.
                                                                       20                                  TWELFTH AFFIRMATIVE DEFENSE
                                                                       21                                                  (Necessity)
                                                                       22               29.   The alleged acts or omissions of the Debtor which form the basis of the claims
                                                                       23 were necessary to defend the property rights of the post-confirmation bankruptcy estate and its

                                                                       24 creditors.

                                                                       25                               THIRTEENTH AFFIRMATIVE DEFENSE
                                                                       26                                                (Justification)
                                                                       27               30.   The alleged acts or omissions of the Debtor which form the basis of the claims
                                                                       28 were legally justified due to the Debtor's and Plan Agent's fiduciary duty to preserve and protect


                                                                            2666242v2                                           6
                                                                      Case 2:15-ap-01679-RK             Doc 557 Filed 04/03/19 Entered 04/03/19 16:37:16                Desc
                                                                                                         Main Document    Page 7 of 12


                                                                        1 assets of the post-confirmation bankruptcy estate.

                                                                        2                                 FOURTEENTH AFFIRMATIVE DEFENSE

                                                                        3                                                   (Good Faith)

                                                                        4               31.     The alleged acts or omissions of the Debtor which form the basis of the claims

                                                                        5 were made in good faith.

                                                                        6                                   FIFTEENTH AFFIRMATIVE DEFENSE

                                                                        7                                        (Attorney Fees Not Recoverable)

                                                                        8               32.     There is no contractual or statutory basis to award attorney fees to Counter-

                                                                        9 Complainant on the claims.

                                                                       10                                   SIXTEENTH AFFIRMATIVE DEFENSE
  A Professional Corporation




                                                                       11                                           (Third Party Contribution)
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12               33.     Other parties are responsible for all or part of the Counter-Complainant's damages
                                                                       13 under the claims.

                                                                       14                                SEVENTEENTH AFFIRMATIVE DEFENSE
SulmeyerKupetz,




                                                                       15                                                      (Setoff)
                                                                       16               34.     The Debtor holds claims against the Counter-Complainant which would offset any
                                                                       17 money judgment issued against the Debtor and in favor of the Counter-Complainant on account of

                                                                       18 the claims.

                                                                       19                                 EIGHTEENTH AFFIRMATIVE DEFENSE
                                                                       20                     (Payment on Claims Asserted Against Cross-Claimant by Plan Agent)
                                                                       21               35.     Counter-Complainant is not entitled to any recovery on its claims until it pays to
                                                                       22 the Debtor, through the Plan Agent, all damages caused by Counter-Complainant pursuant to the

                                                                       23 Plan Agent's claims asserted against Counter-Complainant in the underlying complaint, which the

                                                                       24 Debtor estimates will be in excess of $10 Million.

                                                                       25                                  NINETEENTH AFFIRMATIVE DEFENSE
                                                                       26                                     (Intervening and Superseding Causes)
                                                                       27               36.     The Debtor alleges that the injuries and damages of which Counter-Complainant
                                                                       28 complains were proximately caused by, or contributed to, by the acts of other defendants, cross-


                                                                            2666242v2                                             7
                                                                      Case 2:15-ap-01679-RK           Doc 557 Filed 04/03/19 Entered 04/03/19 16:37:16               Desc
                                                                                                       Main Document    Page 8 of 12


                                                                        1 defendants, persons and/or other entities, and that said acts were an intervening and superseding

                                                                        2 cause of the injuries and damages, if any, of which Counter-Complainant complains, thus barring

                                                                        3 Counter-Complainant from any recovery against the Debtor.

                                                                        4                                TWENTIETH AFFIRMATIVE DEFENSE

                                                                        5                                              (Lack of Equity)

                                                                        6               37.   As between Counter-Complainant and the Debtor, the equities do not preponderate

                                                                        7 in favor of Counter-Complainant as to allow recovery.

                                                                        8                              TWENTY-FIRST AFFIRMATIVE DEFENSE

                                                                        9                                               (Res Judicata)

                                                                       10               38.   The Debtor is informed and believes and, based thereon, alleges that some or all of
  A Professional Corporation




                                                                       11 the claims asserted by Counter-Complainant are barred by the doctrine of res judicata, given the
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 positions that Counter-Complainant has taken in prior proceedings claiming that he did not own

                                                                       13 the properties he now asserts are his own, and the judgments and orders that have been entered as

                                                                       14 a result of such positions of Counter-Complainant.
SulmeyerKupetz,




                                                                       15                            TWENTY-SECOND AFFIRMATIVE DEFENSE

                                                                       16                                            (Collateral Estoppel)
                                                                       17               39.   The Debtor is informed and believes and, based thereon, alleges that some or all of
                                                                       18 the claims asserted by Counter-Complainant are barred by the doctrine of collateral estoppel,

                                                                       19 given the positions that Counter-Complainant has taken in prior proceedings claiming that he did

                                                                       20 not own the properties he now asserts are his own, and the judgments and orders that have been

                                                                       21 entered as a result of such positions of Counter-Complainant.

                                                                       22                              TWENTY-THIRD AFFIRMATIVE DEFENSE
                                                                       23                                             (Judicial Estoppel)
                                                                       24               40.   The Debtor is informed and believes and, based thereon, alleges that some or all of
                                                                       25 the claims asserted by Counter-Complainant are barred by the judicial of collateral estoppel, given

                                                                       26 the positions that Counter-Complainant has taken in prior proceedings claiming that he did not

                                                                       27 own the properties he now asserts are his own, and the judgments and orders that have been

                                                                       28 entered as a result of such positions of Counter-Complainant.


                                                                            2666242v2                                          8
                                                                      Case 2:15-ap-01679-RK           Doc 557 Filed 04/03/19 Entered 04/03/19 16:37:16             Desc
                                                                                                       Main Document    Page 9 of 12


                                                                        1                            TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                                                        2                                        (Quasi-Judicial Immunity)

                                                                        3               41.   The Debtor contends that the claims alleged by Counter-Complainant, to the extent

                                                                        4 that any such claims are asserted directly or indirectly against the Plan Agent, are barred by the

                                                                        5 doctrine of quasi-judicial immunity.

                                                                        6                              TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                                                        7                                                (Bad Faith)

                                                                        8               42.   The Debtor contends that the claims alleged by Counter-Complainant have been

                                                                        9 asserted in bad faith by Counter-Complainant, contrary to asserted privileges and in violation of

                                                                       10 his obligations in this litigation.
  A Professional Corporation




                                                                       11                              TWENTY-SIXTH AFFIRMATIVE DEFENSE
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                         (Improper Invocation of the Fifth Amendment Privilege)
                                                                       13               43.   The Debtor contends that Counter-Complainant's blanket invocation of the Fifth
                                                                       14 Amendment privilege in this proceeding bar him from asserting claims for affirmative relief
SulmeyerKupetz,




                                                                       15 against the Debtor or Plan Agent in this proceeding, or compel waiver of his Fifth Amendment

                                                                       16 privilege.

                                                                       17                            TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                                                       18                                          (Reservation of Rights)
                                                                       19               44.   The Debtor has insufficient knowledge or information on which to form a belief as
                                                                       20 to whether it may have additional, as yet unstated, affirmative defenses available, and therefore

                                                                       21 reserves the right to assert additional affirmative defenses in the event discovery indicates that

                                                                       22 they may be appropriate.

                                                                       23 / / /

                                                                       24 / / /

                                                                       25 / / /

                                                                       26 / / /

                                                                       27 / / /

                                                                       28 / / /


                                                                            2666242v2                                          9
                                                                      Case 2:15-ap-01679-RK           Doc 557 Filed 04/03/19 Entered 04/03/19 16:37:16            Desc
                                                                                                       Main Document    Page 10 of 12


                                                                        1               WHEREFORE, based upon the foregoing, the Debtor prays that Cross-Complainant take

                                                                        2 nothing by way of the Counter Complaint and prays for such other and further relief as is just and

                                                                        3 appropriate in the circumstances.

                                                                        4 DATED: April 3, 2019                         SulmeyerKupetz
                                                                                                                       A Professional Corporation
                                                                        5

                                                                        6
                                                                                                                       By:           /s/ Victor A. Sahn
                                                                        7
                                                                                                                             Victor A. Sahn
                                                                        8                                                    David J. Richardson
                                                                                                                             Attorneys for Sam S. Leslie, Plan Agent for Post-
                                                                        9                                                    Confirmation Debtor Art & Architecture Books of
                                                                                                                             the 21st Century
                                                                       10
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400




                                                                            DATED: April 3, 2019                       Law Offices of Carolyn A. Dye
                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14                                              By:           /s/ Carolyn A. Dye
                                                                                                                             Carolyn A. Dye
SulmeyerKupetz,




                                                                       15
                                                                                                                             Attorneys for Sam S. Leslie, Plan Agent for Post-
                                                                       16                                                    Confirmation Debtor Art & Architecture Books of
                                                                                                                             the 21st Century
                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            2666242v2                                        10
         Case 2:15-ap-01679-RK                    Doc 557 Filed 04/03/19 Entered 04/03/19 16:37:16                                       Desc
                                                   Main Document    Page 11 of 12
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071-1406.
A true and correct copy of the foregoing document entitled (specify): ANSWER TO DOUGLAS CHRISMAS' COUNTER-
COMPLAINT AGAINST ART & ARCHITECTURE BOOKS OF THE 21ST CENTURY will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) April 3, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 Simon Aron on behalf of Interested Party Courtesy NEF - saron@wrslawyers.com
 Jason Balitzer on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st
  Century - jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com; dwalker@ecf.inforuptcy.com; kmccamey@sulmeyerlaw.com
 Keith Patrick Banner on behalf of Defendant 400 S La Brea, LLC a California limited liability company - kbanner@greenbergglusker.com,
  sharper@greenbergglusker.com; calendar@greenbergglusker.com
 Brian L Davidoff on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company - bdavidoff@greenbergglusker.com,
  calendar@greenbergglusker.com; jking@greenbergglusker.com
 Carolyn A Dye on behalf of Plaintiff Sam Leslie - trustee@cadye.com
 Fahim Farivar on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company -lawyercpa@gmail.com,
  amcdow@foley.com; scvasquez@foley.com; scvasquez@foley.com
 Alan W Forsley on behalf of Defendants Ace Museum, a California corporation; Ace Gallery New York Corporation, a California corporation; Ace
  Gallery New York, Inc., a dissolved New York corporation; Douglas Chrismas - alan.forsley@flpllp.com, awf@fkllawfirm.com, awf@fl-
  lawyers.net,addy.flores@flpllp.com
 J. Bennett Friedman on behalf of Defendant Jennifer Kellen - jfriedman@flg-law.com, msobkowiak@flg-law.com; jmartinez@flg-law.com
 Asa S Hami on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
 ahami@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; ahami@ecf.inforuptcy.com
 Matthew P Kelly on behalf of Interested Party Courtesy NEF - mkelly@sulmeyerlaw.com
 Daniel A Lev on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century
  - dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com; dlev@ecf.inforuptcy.com; dwalker@sulmeyerlaw.com
 Ashley M McDow on behalf of Defendant, Cross/Counter-Claimant 400 S La Brea, LLC a California limited liability company - amcdow@foley.com,
  sgaeta@foley.com; Ffarivar@foley.com;swilson@foley.com
 Krikor J Meshefejian on behalf of Interested Party Courtesy NEF - kjm@lnbrb.com
 Susan I Montgomery on behalf of Interested Party Susan I. Montgomery - susan@simontgomerylaw.com, assistant@simontgomerylaw.com;
  simontgomerylawecf.com@gmail.com; montgomerysr71631@notify.bestcase.com
 Alan I Nahmias on behalf of Interested Party Courtesy NEF - anahmias@mbnlawyers.com, jdale@mbnlawyers.com
 Kurt Ramlo on behalf of Interested Party Courtesy NEF - kr@lnbyb.com, kr@ecf.inforuptcy.com
 David J Richardson on behalf of Plaintiff, Cross-Defendant Sam Leslie - drichardson@sulmeyerlaw.com, drichardson@ecf.inforuptcy.com
 Ronald Rus on behalf of Defendant 400 S La Brea, LLC a California limited liability company - rrus@brownrudnick.com, tlangford@brownrudnick.com
 Victor A Sahn on behalf of Plaintiff, Cross-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
  vsahn@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; asokolowski@sulmeyerlaw.com;
  vsahn@ecf.inforuptcy.com
 Michael C Schneidereit on behalf of Interested Party AERC Desmond's Tower, LLC - mschneidereit@jonesday.com, scollymore@jonesday.com;
  tckowalski@jonesday.com
 David B Shemano on behalf of Defendants Ace Museum, a California corporation/Douglas Chrismas - dshemano@shemanolaw.com
 Jonathan Shenson on behalf of Interested Party Jonathan Seligmann Shenson - jshenson@shensonlawgroup.com
 Mark Shinderman on behalf of Mediator Mark Shinderman - mshinderman@milbank.com, dmuhrez@milbank.com; dlbatie@milbank.com
 Michael D Sobkowiak on behalf of Defendant Jennifer Kellen - msobkowiak@flg-law.com, jmartinez@flg-law.com; jfriedman@flg-law.com
 United States Trustee (LA) - ustpregion16.la.ecf@usdoj.gov
 Michael W Vivoli on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company/Witness Fortuna Asset
  Management/Witness Kamran Gharibian - srhiley@vivolilaw.com, sbrown@vivolilaw.com
 Jessica Vogel on behalf of Interested Party Courtesy NEF - Jvogel@sulmeyerlaw.com, jvogel@ecf.inforuptcy.com; mviramontes@sulmeyerlaw.com
 Reed S Waddell on behalf of Defendant Cathay Bank, a California corporation - rwaddell@frandzel.com, sking@frandzel.com
 Howard J Weg on behalf of Defendant Ace Museum, a California corporation - hweg@robinskaplan.com
 Beth Ann R Young on behalf of Interested Party Courtesy NEF - bry@lnbyb.com
                                                                                          Service information continued on attached page.
2. SERVED BY UNITED STATES MAIL:
On (date)      , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                          Service information continued on attached page.



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:15-ap-01679-RK                      Doc 557 Filed 04/03/19 Entered 04/03/19 16:37:16                                       Desc
                                                   Main Document    Page 12 of 12

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 3, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
The Honorable Robert Kwan – VIA PERSONAL DELIVERY
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street
Los Angeles, CA 90012 - Bin outside of Suite 1682

                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  April 3, 2019                             Andrea Gonzalez                                       /s/ Andrea Gonzalez
  Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
